This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 A.C. CATTLE CO., a
 3 New Mexico corporation,

 4                 Plaintiff/Counterdefendant-Appellant,

 5 vs.                                                                         NO. 31,610

 6   PORTALES NATIONAL BANK,
 7   a division of the James Polk Stone
 8   National Bank, and BARRY STONE,
 9   an individual,

10                 Defendants/Counterplaintiffs-Appellees,

11 and

12 PORTALES NATIONAL BANK and
13 BARRY STONE,

14                 Third-Party Plaintiffs,

15          vs.

16   ALVA CARTER, JR., as personal
17   representative of the Estate of Alva
18   Carter, Sr., deceased, ALAN CARTER,
19   an individual, ALVA CARTER, JR., an
20   individual, CARTER’S MILK FACTORY,
21   INC., a New Mexico corporation, SLOPING
22   HILLS DAIRY, LLC, a New Mexico limited
 1   liability company, P.V.N.G.M., LLC, a New
 2   Mexico limited liability company, A.C.
 3   MOTORS, LLC, a New Mexico limited liability
 4   company, and P.V.N.F., LLC, d/b/a Big Valley
 5   Auto, a New Mexico limited liability company.

 6                Third-Party Defendants.

 7 Martin E. Threet & Associates
 8 Martin E. Threet
 9 Albuquerque, NM

10 for Appellee

11 Doerr and Kndson, P.A.
12 Stephen E. Doerr
13 Portales, NM

14 for Appellants

15 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
16 Drew D. Tatum, District Judge


17                           MEMORANDUM OPINION

18 GARCIA, Judge.

19        Summary affirmance was proposed for the reason stated in the notice of

20 proposed disposition. No memorandum opposing summary affirmance has been filed,

21 and the time for doing so has expired.

22        Affirmed.


                                            2
1     IT IS SO ORDERED.

2
3                             TIMOTHY L. GARCIA, Judge


4 WE CONCUR:



5
6 CELIA FOY CASTILLO, Chief Judge



7
8 JAMES J. WECHSLER, Judge




                                3